Title: To James Madison from John Sinclair, 1 November 1815
From: Sinclair, John
To: Madison, James


                    
                        32 Sackville Street London1st: November 1815
                        
                            Sir,
                        
                    
                    Having had the honor of corresponding with your illustrious predecessors, George Washington and Thomas Jefferson, when they presided over the councils of America, I am happy in this opportunity of commencing a literary correspondence with the present respectable President of the United States; and of communicating to him the plan of a work, which perhaps may be of some use to the inhabitants of a country, whom I have always viewed with sentiments of paternal regard.
                    My agricultural enquiries being now compleated, I have resolved to publish an abstract of the information which Europe possesses regarding death and longevity; and I am extremely anxious to have that work well known in America. A plan for that purpose is to be carried into effect by Mr. James Cuningham of Maryland, which I hope you will be pleased to patronize.
                    Permit me to take this opportunity of requesting your acceptance of a paper in French, which explains the statistical circumstances of Scotland; together, with an engraving of Francis, Duke of Bedford, my particular friend, who was one of the most celebrated agriculturists of which this country has to boast. I have the honor to be with respect, Sir, your faithful and obedient Servant
                    
                        
                            John Sinclair
                        
                    
                    
                        (N.B.) I also inclose a sketch of the Chapter of the Customs and habits which influence health, which will explain the manner in which the work I am now engaged in, is drawn up.
                    
                